                            Case 20-11570-LSS             Doc 175       Filed 07/16/20        Page 1 of 11



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                        §
             In re:                                                     §     Chapter 11
                                                                        §
             PYXUS INTERNATIONAL, INC., et al.,1                        §     Case No. 20-11570 (LSS)
                                                                        §
                                           Debtors.                     §     (Jointly Administered)
                                                                        §
                                                                        §

                                NOTICE OF AMENDED2AGENDA OF MATTERS SCHEDULED
                                   FOR HEARING ON JULY 17, 2020 AT 11:00 A.M. (ET)



             This hearing will be held telephonically and by video. All parties wishing to appear must do so
             telephonically by contacting COURTCALL, LLC at 866-582-6878 no later than July 17 at 8:30
             a.m. to sign up. Additionally, anyone wishing to appear by Zoom is invited to use the link
             below. All parties that will be arguing or testifying must appear by Zoom and
             CourtCall. Participants on CourtCall should dial into the call not later than 10 minutes prior to the
             start of the scheduled hearing to insure a proper connection.

                 PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
                     MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                           Topic: Pyxus International, Inc. 20-111570
                                  Time: July 17, 2020 11:00 AM Eastern Time (US and Canada)

                                                      Join ZoomGov Meeting
                                          https://debuscourts.zoomgov.com/j/1619255329

                                                       Meeting ID: 161 925 5329
                                                          Password: 194321

                                                           Join by SIP
                                                   1619255329@sip.zoomgov.com




             1
               The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
             identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
             North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
             Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.

             2
                 Amended items appear in bold.


26777323.1
                    Case 20-11570-LSS           Doc 175        Filed 07/16/20   Page 2 of 11



         UNCONTESTED MATTERS – CERTIFICATIONS FILED

         1.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
              Pay Certain Prepetition Employment Obligations and (B) Maintain Employee Benefits
              Programs and (II) Granting Related Relief [D.I. 6, 6/15/20]

              Response Deadline:                                July 10, 2020 at 4:00 p.m. (ET)

              Responses Received:

              A.        Informal comments from the Office of the United States Trustee

              Related Documents:

              B.        Interim Order [D.I. 70, 6/16/20]

              C.        Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 91,
                        6/17/20]

              D.        Certification of Counsel [D.I. 152, 7/13/20]

              E.        Final Order [D.I. 174, 7/16/20]


              Status:      Item A has been resolved, and a revised proposed order has been submitted
                           under certification of counsel. No hearing is required unless the Court has
                           questions.

         2.   Debtors’ Motion for Entry of Interim and Final Orders Approving Notification and
              Hearing Procedures for Certain Transfers of and Declarations of Worthlessness with
              Respect to Common Stock [D.I. 7, 6/15/20]

              Response Deadline:                                July 10, 2020 at 4:00 p.m. (ET)

              Responses Received:                               None

              Related Documents:

              A.        Interim Order [D.I. 89, 6/17/20]

              B.        Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 91,
                        6/17/20]

              C.        Notice of Disclosure Procedures Applicable to Certain Holders of Common
                        Stock, and (II) Disclosure Procedures for Transfers of and Declarations of
                        Worthlessness with Respect to Common Stock [D.I. 92, 6/18/20]

              D.        Certificate of No Objection [D.I. 153, 7/13/20]

              Status:      A certificate of no objection has been filed. No hearing is required unless the
26777323.1
                                                           2
                    Case 20-11570-LSS           Doc 175        Filed 07/16/20   Page 3 of 11



                           Court has questions.



         3.   Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting Utilities from
              Altering, Refusing or Discontinuing Service, (II) Approving the Debtors’ Proposed Form
              of Adequate Assurance of Payment to Utilities and (III) Establishing Procedures for
              Resolving Objections to the Debtors’ Proposed Form of Adequate Assurance [D.I. 9,
              6/15/20]

              Response Deadline:                                July 10, 2020 at 4:00 p.m. (ET)

              Responses Received:

              A.        Informal comments from the Office of the United States Trustee

              Related Documents:

              B.        Interim Order [D.I. 73, 6/16/20]

              C.        Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 91,
                        6/17/20]

              D.        Certification of Counsel [D.I. 154, 7/13/20]

              Status:      Item A has been resolved, and a revised proposed order has been submitted
                           under certification of counsel. No hearing is required unless the Court has
                           questions.

         4.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
              Maintain and Renew Their Prepetition Insurance Programs and Pay All Obligations in
              Respect Thereof and (II) Granting Related Relief [D.I. 10, 6/15/20]

              Response Deadline:                                July 10, 2020 at 4:00 p.m. (ET)

              Responses Received:

              A.        Informal Comments
                        i.     Office of the United State Trustee
                        ii.    Westchester Fire Insurance Company

              Related Documents:

              B.        Interim Order [D.I. 74, 6/16/20]

              C.        Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 91,
                        6/17/20]

              D.        Certification of Counsel [D.I. 155, 7/13/20]

26777323.1
                                                           3
                    Case 20-11570-LSS           Doc 175        Filed 07/16/20   Page 4 of 11



              Status:      Item A has been resolved, and a revised proposed order has been submitted
                           under certification of counsel. No hearing is required unless the Court has
                           questions.

         5.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Pay
              Certain Prepetition Taxes and Fees and (II) Granting Related Relief [D.I. 12, 6/15/2020]

              Response Deadline:                                July 10, 2020 at 4:00 p.m. (ET)

              Responses Received:

              A.        Informal comments from the Office of the United States Trustee

              Related Documents:

              B.        Interim Order [D.I. 78, 6/16/20]

              C.        Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 91,
                        6/17/20]

              D.        Certification of Counsel [D.I. 156, 7/13/20]

              Status:      Item A has been resolved, and a revised proposed order has been submitted
                           under certification of counsel. No hearing is required unless the Court has
                           questions.

         6.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Pay
              Certain Prepetition Claims of Trade Creditors, (II) Authorizing Applicable Banks and
              Other Financial Institutions to Honor and Process Related Checks and Transfers and (III)
              Granting Related Relief [D.I. 13, 6/15/20]

              Response Deadline:                                July 10, 2020 at 4:00 p.m. (ET)

              Responses Received:

              A.        Informal comments from the Office of the United States Trustee

              Related Documents:

              B.        Interim Order [D.I. 79, 6/16/20]

              C.        Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 91,
                        6/17/20]

              D.        Certification of Counsel [D.I. 158, 7/13/20]

              Status:      Item A has been resolved, and a revised proposed order has been submitted
                           under certification of counsel. No hearing is required unless the Court has
                           questions.

26777323.1
                                                           4
                    Case 20-11570-LSS           Doc 175        Filed 07/16/20   Page 5 of 11



         7.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Continued Use of
              the Debtors’ Existing Cash Management System and Bank Accounts, (II) Waiving
              Certain United States Trustee Requirements, (III) Authorizing Continued Performance of
              Intercompany Transactions Including Intercompany Loans, (IV) Authorizing an Interim
              Suspension of Section 345(b) Deposit and Investment Requirements and (V) Granting
              Related Relief [D.I. 14, 6/15/20]

              Response Deadline:                                July 10, 2020 at 4:00 p.m. (ET)

              Responses Received:

              A.        Informal comments from the Office of the United States Trustee

              Related Documents:

              B.        Interim Order [D.I. 80, 6/16/20]

              C.        Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 91,
                        6/17/20]

              D.        Certification of Counsel [D.I. 159, 7/13/20]

              Status:      Item A has been resolved, and a revised proposed order has been submitted
                           under certification of counsel. No hearing is required unless the Court has
                           questions.

         8.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
              Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting Adequate
              Protection to Prepetition Secured Parties, (III) Granting Liens and Superpriority Claims,
              (IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing and (VI) Granting
              Related Relief [D.I. 15, 6/15/20]

              Response Deadline:                                July 10, 2020 at 4:00 p.m. (ET) [extended to
                                                                July 15, 2020 at 10:00 a.m. (ET) for
                                                                Westchester Fire Insurance Company]

              Responses Received:

              A.        Informal Comment
                        i.     Office of the United State Trustee
                        ii.    Westchester Fire Insurance Company

              Related Documents:

              B.        Declaration of Brandon Aebersold in Support of the Debtors’ Motion for Entry of
                        Interim and Final Orders (I) Authorizing the Debtors (A) To Obtain Postpetition
                        Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to
                        Prepetition Secured Parties, (III) Granting Liens and Superpriority Claims, (IV)
                        Modifying the Automatic Stay, (V) Scheduling a Final Hearing, and (VI)

26777323.1
                                                           5
                    Case 20-11570-LSS           Doc 175        Filed 07/16/20   Page 6 of 11



                        Granting Related Relief [D.I. 16, 6/15/20]

              C.        Interim Order [D.I. 84, 6/17/20]

              D.        Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 91,
                        6/17/20]

              E.        Certification of Counsel [D.I. 169, 7/15/20]

              Status:      Item A has been resolved, and a revised proposed order has been submitted
                           under certification of counsel. No hearing is required unless the Court has
                           questions.

         9.   Debtors’ Motion for Entry of Interim and Final Orders Pursuant to Sections 105, 362(d),
              363(b)(1), 363(f), 363(m), 364(c)(1), 364(c)(2) and 364(e) of the Bankruptcy Code (I)
              Authorizing the Debtors to (A) Enter into Extension and/or Amendments to the
              Receivables Facilities, (B) Continue Selling Receivables and Related Rights Pursuant to
              the Receivables Facilities and Perform all of Their Postpetition Obligations Thereunder,
              (C) Grant Protective Security Interests in the Receivables and Related Assets and (D)
              Perform and Satisfy all of Their Prepetition Obligations Under the Receivables Facilities,
              and (II) Granting Other Related Relief [D.I. 17 (SEALED); D.I. 18 (REDACTED),
              6/15/20]

              Response Deadline:                                July 10, 2020 at 4:00 p.m. (ET) [extended to
                                                                July 14, 2020 at 10:00 a.m. (ET) for
                                                                Westchester Fire Insurance Company]

              Responses Received:

              A.        Informal Comments
                        i.     Westchester Fire Insurance Company

              Related Documents:

              B.        Interim Order [D.I. 76, 6/16/20]

              C.        Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 91,
                        6/17/20]

              D.        Certification of Counsel [D.I. 170, 7/15/20]

              Status:      Item A has been resolved, and a revised proposed order has been submitted
                           under certification of counsel. No hearing is required unless the Court has
                           questions.




26777323.1
                                                           6
                     Case 20-11570-LSS           Doc 175      Filed 07/16/20   Page 7 of 11




         10.   Debtors’ Application for Entry of an Order Authorizing the Retention and Employment
               of Simpson Thacher & Bartlett LLP as Counsel to the Debtors Pursuant to Sections
               327(a) and 330 of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and Local
               Rules 2014-1 and 2016-1 Effective as of the Petition Date [D.I. 113, 6/26/20]

               Response Deadline:                              July 10, 2020 at 4:00 p.m. (ET)

               Responses Received:

               A.        Informal comments from the Office of the United States Trustee

               Related Documents:

               B.        Certification of Counsel [D.I. 144, 7/13/20]

               Status:      Item A has been resolved, and a revised proposed order has been submitted
                            under certification of counsel. No hearing is required unless the Court has
                            questions.

         11.   Debtors’ Application for an Order, Pursuant to Section 327(a) of the Bankruptcy Code,
               Authorizing the Retention and Employment Young Conaway Stargatt & Taylor, LLP as
               Co-Counsel to the Debtors Effective as of the Petition Date [D.I. 114, 6/26/20]

               Response Deadline:                              July 10, 2020 at 4:00 p.m. (ET)

               Responses Received:

               A.        Informal comments from the Office of the United States Trustee

               Related Documents:

               B.        Certification of Counsel [D.I. 145, 7/13/20]

               Status:      Item A has been resolved, and a revised proposed order has been submitted
                            under certification of counsel. No hearing is required unless the Court has
                            questions.

         12.   Debtors’ Application for an Order Authorizing the Employment and Retention of Prime
               Clerk LLC as Administrative Advisor Effective as of the Petition Date [D.I. 115, 6/26/20]

               Response Deadline:                              July 10, 2020 at 4:00 p.m. (ET)

               Responses Received:                             None

               Related Documents:

               A.        Certification of No Objection [D.I. 147, 7/13/20]

26777323.1
                                                          7
                     Case 20-11570-LSS           Doc 175      Filed 07/16/20   Page 8 of 11



               Status:      A certification of no objection has been filed. No hearing is required unless
                            the Court has questions.

         13.   Debtors’ Application for Entry of an Order Authorizing the Retention and Employment
               of Robinson, Bradshaw & Hinson, P.A. as Special Corporate Counsel, Effective as of the
               Petition Date [D.I. 116, 6/26/20]

               Response Deadline:                              July 10, 2020 at 4:00 p.m. (ET)

               Responses Received:

               A.        Informal comments from the Office of the United States Trustee

               Related Documents:

               B.        Certification of Counsel [D.I. 146, 7/13/20]

               Status:      Item A has been resolved, and a revised proposed order has been submitted
                            under certification of counsel. No hearing is required unless the Court has
                            questions.

         14.   Debtors’ Application for Entry of an Order Authorizing the Retention and Employment
               of RPA Asset Management Services as Financial Advisors to the Debtors, Effective as of
               the Petition Date [D.I. 118, 6/26/20]

               Response Deadline:                              July 10, 2020 at 4:00 p.m. (ET)

               Responses Received:

               A.        Informal comments from the Office of the United States Trustee

               Related Documents:

               B.        Supplemental Declaration of Chip Cummins in Support of Debtors’ Application
                         for Entry of an Order Authorizing the Retention and Employment of RPA Asset
                         Management Services as Financial Advisors to the Debtors, Effective as of the
                         Petition Date [D.I. 128, 7/2/20

               C.        Certification of Counsel [D.I. 148, 7/13/20]

               Status:      Item A has been resolved, and a revised proposed order has been submitted
                            under certification of counsel. No hearing is required unless the Court has
                            questions.

         15.   Debtors’ Application for an Order (I) Authorizing the Retention and Employment of
               Lazard Frères & Co. LLC as Investment Banker to the Debtors, Effective as of the
               Petition Date, and (II) Waiving Certain Information Requirements of Local Rule 2016-2
               [D.I. 119, 6/26/20]


26777323.1
                                                          8
                     Case 20-11570-LSS           Doc 175      Filed 07/16/20    Page 9 of 11



               Response Deadline:                              July 10, 2020 at 4:00 p.m. (ET)

               Responses Received:                             None

               Related Documents:

               A.        Certification of No Objection [D.I. 149, 7/13/20]

               Status:      A certification of no objection has been filed. No hearing is required unless
                            the Court has questions.

         16.   Debtors’ Motion for Entry of an (I) Order Authorizing the Employment and Payment of
               Professionals Utilized in the Ordinary Course of Business, and (II) Waiving Certain
               Information Requirements of Local Rule 2016-2 [D.I. 127, 7/2/20]

               Response Deadline:                              July 10, 2020 at 4:00 p.m. (ET)

               Responses Received:                             None

               Related Documents:

               A.        Certification of Counsel [D.I. 168, 7/14/20]

               Status:      A certification of counsel has been filed. No hearing is required unless the
                            Court has questions.

         MATTERS GOING FORWARD

         17.   Shareholder’ Petition filed by Hungchao Sun [D.I. 108, 6/26/20]

               Response Deadline:                              July 13, 2020 at 4:00 p.m. (ET) [with
                                                               respect to the movant’s request to appoint an
                                                               equity committee]

               Responses Received:

               A.        United States Trustee’s Response to Motion of Hongchao Sun for Appointment of
                         Equity Committee (D.I. 108) [D.I. 143, 7/13/20]

               B.        Debtors’ Objection to the Petition of Certain Equity Holders for the Appointment
                         of an Official Equity Committee [D.I. 150, 7/13/20]

               C.        Declaration of Brandon Aebersold in Support of Debtors’ Objection to the
                         Petition of Certain Equity Holders for the Appointment of an Official Equity
                         Committee [D.I. 151, 7/13/20]

               D.        Objection of Ad Hoc Crossholder Group to Shareholder Petition Requesting
                         Appointment of an Equity Committee [D.I. 157, 7/13/20]

               E.        Joinder of Wilmington Trust, National Association to Objection of Ad Hoc
26777323.1
                                                          9
                    Case 20-11570-LSS              Doc 175       Filed 07/16/20   Page 10 of 11



                         Crossholder Group to Shareholder Petition Requesting Appointment of an Equity
                         Committee [D.I. 162, 7/13/20]

               F.        Limited Joinder of the Ad Hoc Group of First Lien Noteholders to the Debtors’
                         Objection to the Petition of Certain Equity Holders for the Appointment of an
                         Official Equity Committee [D.I. 163, 7/13/20]

               Related Documents:

               G.        Notice of Telephonic Status Conference [D.I. 124, 7/13/20]

               H.        Shareholders’ Motion for Entry of an Order Authorizing the Shareholders to File
                         Under Seal Shareholders’ Information [D.I. 140, 7/13/20

               I.        Shareholders’ Motion for Granting a Temporary Docket Entry Access for
                         Shareholders to Submit Documents Until an Equity Committee Appointment and
                         a Legal Counsel Retained; Fee, if any, to be Waived [D.I. 141, 7/13/20]

               J.        Amending Information Regarding Petition/Motion [D.I. 142, 7/13/20]

               Witness Information:

               K.                  For the Shareholders:
                         i.        Hongchao Sun, New Castle, Delaware
                         ii.       Ellen Miller, Beverly, Massachusetts
                         iii.      Ethan Miller, Beverly, Massachusetts
                         iv.       Elvis Viskovic, Ontario, Canada
                         v.        Alyssha Eve Csuk, Hellertown Pennsylvania
                         vi.       Frisco Baccam, Altoona, Iowa

               L.        For the Debtors:
                         i.      Joel Thomas, Morrisville, North Carolina
                         ii.     Brandon Aebersold, Charleston, South Carolina

         Additional Documents:

               M.        Written Submissions in Support of the Appointment of Equity Committee
                         filed by Hongchao Sun [D.I. 172, 7/14/20]

               N.        Verified Statement of a Group of Shareholders Pursuant to Federal Rule of
                         Bankruptcy Procedure 2019 [D.I. 173, 7/15/20]

               Status:          This matter is going forward with respect to the movant’s request to appoint
                                an equity committee. The remainder of the relief requested in the motion will
                                be heard on July 27, 2020 at 11:00 a.m. (ET).




26777323.1
                                                            10
                     Case 20-11570-LSS   Doc 175        Filed 07/16/20   Page 11 of 11



         Dated:   July 16, 2020          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                         /s/ Kara Hammond Coyle
                                         Pauline K. Morgan (No. 3650)
                                         Kara Hammond Coyle (No. 4410)
                                         Ashley E. Jacobs (No. 5635)
                                         Tara C. Pakrouh (No. 6192)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone:    (302) 571-6600
                                         Facsimile:    (302) 571-1253
                                         Email:        pmorgan@ycst.com
                                                       kcoyle@ycst.com
                                                       ajacobs@ycst.com
                                                       tpakrouh@ycst.com

                                         - and -

                                         SIMPSON THACHER & BARTLETT LLP

                                         Sandeep Qusba (admitted pro hac vice)
                                         Michael H. Torkin (admitted pro hac vice)
                                         Kathrine A. McLendon (admitted pro hac vice)
                                         Nicholas E. Baker (admitted pro hac vice)
                                         Daniel L. Biller (admitted pro hac vice)
                                         Jamie J. Fell (admitted pro hac vice)
                                         425 Lexington Avenue
                                         New York, New York 10017
                                         Telephone:      (212) 455-2000
                                         Facsimile:      (212) 455-2502

                                         Proposed Counsel to the Debtors and Debtors in
                                         Possession




26777323.1
                                                   11
